 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   COMMERCE POINT CAPITAL, INC.,                        Case No.: 19-CV-0556 W (LL)
12                                       Plaintiff,
                                                          ORDER:
13   v.
                                                          (1) DENYING DEFENDANTS’
14   FIRST DATA CORPORATION, et al.,
                                                          MOTIONS TO DISMISS AS MOOT
15                                   Defendants.          [DOCS. 6, 7]; AND
16
                                                          (2) GRANTING JOINT MOTION
17                                                        FOR AN EXTENSION OF TIME TO
                                                          RESPOND TO FIRST AMENDED
18
                                                          COMPLAINT [DOC. 9]
19
20         On April 2, 2019, Defendants filed and served two motions to dismiss the
21   Complaint. [Docs. 6, 7.] 20 days later, on April 22, 2019, Plaintiff filed a First Amended
22   Complaint (“FAC”). [Doc. 8.]
23         A party may amend a complaint within 21 days of service of a responsive pleading.
24   See Fed. R. Civ. P. 15(a)(1)(B). “It is well-established in our circuit that an ‘amended
25   complaint supersedes the original, the latter being treated thereafter as non-existent.’ ”
26   Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (quoting Forsyth
27   v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997), overruled in part on other grounds
28   by Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012)). Accordingly, when a

                                                      1
                                                                                   19-CV-0556 W (LL)
 1   plaintiff timely amends, the original complaint ceases to exist, and any pending motions
 2   to dismiss it are moot. See id.
 3           In light of the filing of the FAC, the Court DENIES Defendants’ motions [Docs. 6,
 4   7] as moot.
 5           Subsequent to the filing of the FAC, parties filed a joint motion for an extension of
 6   time to respond to the FAC. [Doc. 9.] Good cause appearing, the joint motion is
 7   GRANTED. Defendants must respond to the FAC on or before Thursday, May 16,
 8   2019.
 9
10           IT IS SO ORDERED.
11   Dated: May 3, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                   19-CV-0556 W (LL)
